Citation Nr: 0212636	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include consideration as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1992.  He served in the Southwest Asia Theater of operations 
during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is the result of 
diagnosed conditions, tendinitis and shoulder strain.

2.  There is no medical evidence of a causal link between the 
veteran's right shoulder strain and tendinitis and any 
incident of service.


CONCLUSION OF LAW

The veteran's right shoulder disability was not incurred in 
or aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any complaint, 
treatment, or diagnosis of a right shoulder disability.  

At his VA Persian Gulf War registry examination dated in 
February 1994, the veteran complained of right shoulder and 
right hip pains.  The examiner noted full, painless range of 
motion for the hip and shoulder.  The finding was probable 
use associated right shoulder bursitis.  X-rays of the right 
shoulder revealed a normal study.

At his September 1994 VA examination, the veteran reported 
that while in service he developed aching in his right 
shoulder, right hip and both knees.  He indicated that his 
shoulder and hip still bothered him, with stiffness and 
popping as well as pain, about once a week and lasting all 
day.  He reported that cold damp weather or excessive 
physical activity seemed to make his joint aches worse.  The 
examiner noted that the veteran did undergo x-rays of these 
joints in February 1994 and these x-rays were negative.  The 
veteran felt that the pounding he took while running and 
marching were probably responsible for this trouble.

Examination of the right shoulder revealed gross inspection 
to be normal.  It was not tender to touch and range of motion 
was full.  It was noted that the veteran had mild crepitus on 
range of motion.  The diagnosis was chronic right shoulder 
and right hip strain.

At his June 1996 Travel Board hearing, the veteran testified 
that since he had returned from Saudi Arabia his joint pains 
had worsened especially as he got older.  He described 
popping and grinding in his shoulder but no pain.  

At his June 2001 VA examination, the veteran reported that he 
was only seen by corpsman in the military, particularly in 
the Gulf for his right shoulder, and therefore there was no 
documentation.  The veteran indicated that there was no 
particular injury to his right shoulder that he could recall 
in the military, other than just a gradual increase in 
soreness in the right shoulder with his activities as an 
infantry man carrying ruck sacks, doing heavy lifting and the 
like.  He complained of right shoulder discomfort with any 
activities that required lifting or straining above the 
horizontal.

The examination revealed an unremarkable appearing right 
shoulder with no deformity.  The veteran indicated that it 
was one of his good days with no real discomfort in his right 
shoulder.  Range of motion of the shoulder actively and 
passively was flexion 0 to 170 degrees, abduction 0 to 170 
degrees, internal rotation 0 to 70 degrees, external rotation 
0 to 90 degrees, and extension 0 to 60 degrees, all 
comfortably without pain.  There was no muscle atrophy 
identified.  The assessment was noted as no shoulder 
pathology identified the day of examination.  X-rays revealed 
normal study.  The examiner indicated that historically the 
veteran presented problems with his right shoulder with heavy 
activity requiring the right shoulder, which more than likely 
could be identified as acute tendonitis.  The examiner noted 
that he could not provide any documentation or confirmation 
that the veteran's present symptom picture was connected to 
his military duties without firm documentation.

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated February 1994, September 1994, and June 
2001; transcript of June 1996 Travel Board hearing.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to the benefit at 
issue.  The discussion in the statement of the case and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in August 
1996, the RO explained the evidence needed to establish the 
basic elements of a claim under an undiagnosed illness and 
told the appellant that he must submit evidence showing his 
treatment.  The RO also told the veteran that he should 
inform the RO if he had received treatment at VA facilities, 
and that VA would then obtain the records of such treatment.  
In a letter dated in February 2001, the RO explained the 
provisions of VCAA and told the appellant that VA would 
assist in obtaining evidence and information such as medical 
reports, employment records, and records of federal agencies.  
The letter of February 2001 went on to explain what 
information VA still needed from the appellant.

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence and scheduling him for a 
VA examination.  In addition, the claim has been remanded 
twice for development.  There is no reasonable possibility 
that further assistance would aid in substantiating the claim 
and, therefore, further development to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A is not necessary.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

Analysis

In light of the above, it is found that the preponderance of 
the evidence is against service connection for a right 
shoulder disability on either a direct basis or under the 
provisions for Persian Gulf claims.

The claim for service connection for a disability resulting 
from an undiagnosed right shoulder disability must be denied, 
as the claimed manifestations of the disability are 
attributable to the diagnosed condition, right shoulder 
strain and tendonitis.  In the absence of an undiagnosed 
right shoulder disability, there is no basis for the claim 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.



In addition, to the extent that the veteran is claiming 
service connection for a right shoulder disability on a 
direct basis, there is no medical evidence that the veteran's 
current disability had its onset in service.  Indeed, there 
is nothing in the claims file, other than the veteran's own 
contentions, which would tend to establish that his current 
right shoulder condition is related to his active military 
service.  At the June 2001 VA examination the veteran 
reported that there were no service medical records 
indicating treatment for his right shoulder because he was 
only seen by corpsmen while in the service, particularly in 
the Gulf.  The assessment was noted as no shoulder pathology 
identified the day of examination.  X-rays revealed normal 
study.  The examiner indicated that historically the veteran 
presented problems with his right shoulder with heavy 
activity requiring the right shoulder, which more than likely 
could be identified as acute tendonitis.  The examiner noted 
that he could not provide any documentation or confirmation 
that the veteran's present symptom picture was connected to 
his military duties without firm documentation.

The sincerity of the veteran's belief in this claimed causal 
connection is not doubted.  However, as the veteran has not 
been shown to be a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
right shoulder disability.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Thus, it is found that the veteran's 
contention that his right shoulder disability is related to 
service cannot be accepted as competent evidence.



ORDER

Entitlement to service connection for a right shoulder 
disability, to include as due to an undiagnosed illness, is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

